PER CURIAM.
This is an appeal of an award of costs under section 57.041(1), Florida Statutes, to the appellee as the party recovering judgment. The judgment recovered by the ap-pellee below was reversed by this court on appeal. See Tanning Research Laboratories, Inc. v. Don Suntan Corporation, 482 So.2d 409 (Fla. 5th DCA 1985). Therefore, the cost judgment is also reversed and this cause remanded for reconsideration of the matter of costs.
REVERSED and REMANDED.
DAUKSCH, ORFINGER and COWART, JJ., concur.